Order entered April 18, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-01438-CR
                                     No. 05-13-01439-CR
                                     No. 05-13-01444-CR
                                     No. 05-13-01445-CR

                                MARCUS BRYANT, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
      Trial Court Cause Nos. F05-43794-H, F05-43793-H, F13-24413-H, F13-24416-H

                                           ORDER
        The Court REINSTATES the appeals.

        On March 25, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On April 14, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

March 25, 2014 order requiring findings.

        We GRANT the April 14, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE